Olakkson, J.
The only legal question involved in this case is as to the meaning of the rider on the “fire and theft insurance policy,” and if, under all the evidence, taken in a light most favorable to plaintiff, on the motion of nonsuit, there was any evidence to go to the jury.
The court below, on all the evidence, nonsuited the plaintiff. The automobile was continuously equipped with a locking device, known as the Johnson lock. Every provision of the policy was fully complied with, and the only defense the defendant has set up to defeat plaintiff in recovering the value of his automobile is the following clause in the rider to the policy: “The insured undertakes, during the currency of this policy, to use all diligence and care in maintaining the efficiency of said locking device and in locking the automobile when leaving same unattended.” •
The policy was in full force and effect. The plaintiff, the insured, had used all diligence and care in maintaining the efficiency of the locking device. The only contention that the defendant makes to avoid its liability is, as we construe the language, that plaintiff did not use all diligence and care in loclcing the automobile when leaving same unattended.
The language of the rider is ambiguous and not clear. The rider, on its face, indicates it was a form prepared by defendant. If the defendant intended that the automobile should be locked “when leaving same 'unattended,” it could have said so in plain language. The defendant, no doubt, has men skilled to draw its insurance policies and riders. The rider could have been drawn in simple language, well understood by all; for example, “the insured undertakes, during the currency of this policy, to always lock the automobile when unattended.”
“While we should protect the companies against all unjust claims, and enforce all reasonable regulations necessary for their protection, we must not forget that the primary object of all insurance is to insure.” Grabbs v. Ins. Co., 125 N. C., 399.
Walker, J., in Bray v. Ins. Co., 139 N. C., at p. 393, says: “If the clause in question is ambiguously winded, so that there is any uncer*421tainty as to its right interpretation, or if for any reason there is doubt in our minds concerning its true meaning', we should construe it rather against the defendant, who was its author, than against the plaintiffs, and any such doubt should be resolved in favor of the latter, giving, of course, legal effect to the intention, if it can be ascertained, although it may have been imperfectly or obscurely expressed.” See Guarantee Corporation v. Electric Co., 179 N. C., 406; Underwood v. Ins. Co., 185 N. C., 540, and cases cited.
We think a reasonable and righteous interpretation of the rider would mean that the car could be left unattended, but when the owner leaves it unattended he should use “all diligence and care” — that is, all reasonable diligence and care; the pertinent rule being such care as a man of ordinary prudence would exercise under the same or similar circumstances. 9 C. J., p. 1288; Ashury v. R. R., 125 N. C., 568; Drum v. Miller, 135 N. C., 208.
, Applying the above rule of law to a just interpretation of the language of the rider, we are of the opinion that the court below, under the facts in this case, erred in granting the nonsuit.
The jury, from the facts and circumstances of this case, and the law as we interpret it, should say whether the plaintiff is entitled to recover, or not.
For the reasons given,
Reversed.